Order granting injunction ;pendente lite modified on the law and the facts by striking therefrom items (c), (d), (h), (1), (n), (o), (p) and (q) and, as so modified, affirmed, without costs, on condition that plaintiff proceed to trial on two days’ notice after service of an answer. The relief granted was broader than warranted by the affidavits in support of the motion. Order denying appellants’ motion to dismiss the complaint upon the ground that a labor dispute is involved and that the complaint fails to conform to the requirements of section 876-a of the Civil Practice Act, affirmed, without costs, with leave to defendants to answer within .ten days from the entry of the order hereon. Prima facie on the submitted papers there is no labor dispute between plaintiff and defendants. Lazansky, P. J., Hagarty, Cars-well, Adel and Taylor, JJ., concur.